LETTS and MOORE, Judges,
concurring specially with opinion:
We concur because all criminal statutes must be strictly construed and the wording of the applicable enactments leave us no alternative. However, the common dictionary definition of “detention” reads:
a holding in custody.
Likewise the definition of “escape” is:
a flight from confinement.
From these everyday common sense definitions we deduce that in enacting Section 944.40 the Legislature never intended to exclude those who escape from detention homes. Indeed we perceive no earthly reason why they should be so excluded. The tender years of the escapees may affect the manner of prosecution (or lack of it), the resulting adjudication and the punishment, but murder is ever murder, arson still is arson and escape remains escape. The legislature should correct this obvious failure to consider the effect that Section 416.06 would have upon Section 944.40.